DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Fig. 1, mesh shunt
Figs. 2 - 4A, L-shaped shunt
Figs. 5 - 6A, conical I-shaped shunt
Figs. 7 - 7A, shunt with spherical protrusions
Figs. 8 - 8A, U-shaped shunt
The species are independent or distinct because they represent mutually exclusive configurations having different overall shapes as well as different protrusions (or a lack thereof). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Karin Williams on 3/8/2022 a provisional election was made without traverse to prosecute the invention of Species III, drawn to claims 2, 3, and 5 - 8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim1 and 4 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant's invention. Although the statute itself does not use the phrase "undue experimentation", it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and in In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). 
Specifically, in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and/or using the claimed invention. These factors include, but are not limited to: 
(a) the breadth of the claims; 
(b) the nature of the invention; 

(d) the level of one of ordinary skill; 
(e) the level of predictability in the art; 
(f) the amount of direction provided by the inventor; 
(g) the existence of working examples; and 
(h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Claim 2 recites the tubular body being formed of a bioactive glass material. Claim 3 further recites a second layer of bioactive glass material having a high composition of silica or a bio-inert glass material.
The specification does not further clarify these materials. Based on the amount of direction provided by the inventor (Wands Factor F) and the level of one of ordinary skill in the art (Wands Factor E), one of ordinary skill in the art would not be apprised on what would be considered “bioactive” glass or “bio-inert” glass. The specification indicates bioactive glass “may take several months to be absorbed or degraded” or even “several years” while bio-inert glass “may not be absorbed” (referring to Page 6, lines 6 - 11 of Applicant’s specification). As such, the specification appears to merely recite examples of what would be considered bioactive or bio-inert, but does not actually clarify how these properties are acheived.  Further, it would be unclear what amount of the presumed “bioactivity” (or other properties) would be required for the glass to be considered bioactive or bio-inert. The only further detail provided is in regards to having a high composition of silica. However, glass is typically already made from silica and .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “high composition of silica” in claim 2 is a relative term which renders the claim indefinite. The term “high composition” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is unclear what amount of silica (as in an absolute amount, weight percent, or otherwise) would be considered to be a “high composition”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, and 6 - 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Silva Curiel et al. (US 2016/0270958 A1), hereinafter de Silva.

Regarding claim 2, de Silva discloses a tubular body (Figs. 4A and 4E; Abstract and Paragraph 2) formed of a bioactive glass material (Paragraph 46 indicates biocompatible material including fused silica, i.e. glass; said glass being used in the same area of the body and for the same purpose as Applicant), the tubular body including an implantation member (element 405) and a conduit (elements 325 and 415; Paragraph 41), wherein the implantation member and the conduit are formed integrally (Paragraph 46 indicates molding which would form an integral device); wherein the implantation member includes at least one anchor member (the semicircular top would serve as an anchor against the cornea 410; See also Fig. 6C which has two protrusions which would both serve as anchors and Paragraph 41); and wherein the conduit passes through the implantation member (Paragraph 41 describes a lumen).

Regarding claim 6, de Silva further discloses the conduit having two open sides (Figs. 4A and 4E and Paragraph 41 indicate a lumen passing through the device, thus having two sides).

Regarding claim 7, de Silva further discloses the anchor member being substantially half-spherical (Figs. 4A and 4E show the anchor member 405 being half-spherical).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over de Silva, as applied to claim 2 above, and further in view of Lin et al. (US 2010/0004635 A1), hereinafter Lin.

Regarding claim 3, de Silva does not explicitly disclose having a second layer formed of either a bioactive glass material having a high composition of silica, or a bio-inert glass material.
In the same field of endeavor, Lin teaches a glaucoma drainage device (Fig. 8B; Abstract) comprising a glass coating (Paragraph 54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of de Silva to comprise the glass coating of Lin. Doing so would comprise a second layer of a bioactive or bio-inert glass coating (as the glass would necessarily either be one or the other; Paragraph .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over de Silva, as applied to claim 2 above, and further in view of Bene et al. (US 2008/0161741 A1), hereinafter Bene.

Regarding claim 5, de Silva further teaches having a fluid guide member extending out of the implantation member; wherein the fluid guide member is aligned with the implantation member so that the tubular body is shaped as an I in a side elevation (Figs. 4E and 6C), wherein the implantation member includes a taper anchor member at one end (the anchor members of Figs. 4E and 6C are tapered by virtue of being dome shaped; Also see Fig. 4F for a more clearly tapered configuration), an annular groove disposed between the tapered anchor member, and an annular shoulder disposed between the annular groove and the fluid guide member (see annotated Figs. 4E and 4F below).
    PNG
    media_image1.png
    496
    733
    media_image1.png
    Greyscale
	De Silva does not explicitly teach having a plurality of lengthwise tunnels spaced around  and separated from the conduit, each tunnel being parallel to the conduit and passing through the tubular body.
In the same field of endeavor, Bene teaches an ocular drainage implant (Figs. 6 and 13; Abstract) having a plurality of lengthwise tunnels (Figs. 5, 6, and 13; Paragraph 42) equally spaced around and separated from the central conduit (see annotated Fig. 6 below which shows a series of equally spaced conduits surrounding a central conduit; also see Paragraph 42)

    PNG
    media_image2.png
    492
    541
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of de Silva to comprise multiple tunnels as taught by Bene. Doing so would be advantageous in preventing bacterial infiltration (recognized in Paragraph 42 of Bene).
Further, doing so would be obvious since has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, the additional tunnels perform the same function as the original conduit (Page 7, lines 21-23 of Applicant’s specification indicate the conduit and tunnels both provide analogous release of ocular fluid) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
L'Esperance, Jr. (US 5,300,020 A) teaches an analogous drainage device having tapered anchors.
Coldren (US 2012/0197217 A1) teaches an analogously device having the same shape and features as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781